DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is  continuation of application 15/550033, which is now USPN 10,426,603 B2, which claims benefit from provisional application 62/320,444 filed 04/08/2016, provisional application 62/341,610 filed 05/25/16, and provisional application 62/419,972 filed 11/10/2016.
Status of Claims
Claims 1-20 are pending. 
Claims 15-20 have been withdrawn.
Claims 1-14 are present for consideration.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 09/23/2019, 05/05/2020, 05/23/2022, 05/24/2022 have been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of group I (an implant system) in the reply filed on 05/23/2022 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informality: lack of clarity. Claim 8 recites the limitation “...a shovel protruded anteriorly from the port system and is substantially perpendicular to the side arms” in lines 2-3. The Applicant is advised to amend Claim 8 to recite “...a shovel protruding anteriorly from the port system and substantially perpendicular to the side arms.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation: “…the side arms are disposed adjacent to a second edge of the fixation frame” in lines 1-2. Claim 1 (from which Claim 7 depends) already sets forth a second edge in line 3. Claim 7 is indefinite because it is unclear if Applicant is referring to the same or a different second edge. 
Claim 8 recites the limitation: “…the fixation frame further comprises a shovel protruded anteriorly from the port system and is substantially perpendicular to the side arms.…” in lines 1-3. Claim 8 is indefinite because it is unclear if the fixation frame is substantially perpendicular to the side arms or if the shovel is substantially perpendicular to the side arms. The Examiner is interpreting Claim 8 to require the shovel to be perpendicular to the side arms. To continue, the phrase “substantially perpendicular” renders Claim 8 indefinite because a person of ordinary skill in the art of medical implants would not be able to determine the scope of this phrase. The term “substantially” is a term of degree with an undefined range. Additionally, the term perpendicular is not a term of degree open for broad interpretation. Perpendicular is a simple term which two objects either meet or do not. If a line is “substantially perpendicular” to a base line, then it, by definition, is not perpendicular to the base line because the lines do not meet at a 90 degree angle. Therefore, the shovel of the Applicant's invention cannot be “substantially perpendicular’ to the side arms. Claim 9 is indefinite by virtue of its dependence on Claim 8.
Claim 12 recites the limitation: “… The implant system of claim 12, wherein an interior wall of the port system has an undulated surface” in lines 1-2. Claim 12 is indefinite because it is unclear how the claim can depend on itself. This amounts to circular logic.
Claim 13 recites the limitation: “…the flexible member comprises a posterior member in fluid or air communication with a filler maintained in a port chamber defined by the port system…” in lines 1-3. Claim 1 (from which Claim 13 depends) already sets forth a filler in line 7. Claim 13 is indefinite because it unclear if Applicant is referring to the same or a different filler. Claim 14 is indefinite by virtue of its dependence on Claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (Hoffman) US 2012/0150293 A1 in view of Isshiki et al. (Isshiki) US 2004/0254642 A1. The references are provided in the IDS dated 09/23/2019.
Regarding Claim 1, Hoffman discloses the invention substantially as claimed being (Figures 1, 5, 6, and 7A-7C; [0019]-[0036]) an implant system (10) to treat glottic insufficiency of a patient, comprising:
a fixation frame (mount 14) comprising a first flange (portion of the base 46 to the left of the guide arms 48A and 48B) at a first edge of the fixation frame and a second flange (portion of the base 46 on the right of the guide arms 48A and 48B) at a second edge of the fixation frame, wherein the fixation frame (14) is configured to secure the implant system at an opening of the patient’s thyroid cartilage ([0031] discloses: “...in FIGS. 7A-7C, the mount 14 mounts the displacement member 12 on the thyroid cartilage TC...”);
wherein the second flange (portion of the base 46 on the right of the guide arms 48A and 48B) is configured to extend from the second edge away from the first edge to cover the opening of the patient’s thyroid cartilage (Figure 5);
a port system (port-receiving opening 50) disposed in the fixation frame and configured to deliver, maintain or remove a filler; and
a flexible member (displacement member 12), coupled to the fixation frame and in fluid or air communication with the port system, wherein based on an amount of the filler in the flexible member, the flexible member is configured to inflate in a direction to push against the patient's arytenoid cartilage so the arytenoid cartilage can be rocked, adducted and/or rotated inferomedially.
However, Hoffman does not disclose a base disposed adjacent to the first edge of the fixation frame and a fixation plate configured to secure with the base and hold the thyroid cartilage with the second flange.
Isshiki teaches (Figures 1-8; [0025]-[0042]) a fixation frame (1) comprising a first set of flanges (right supporting parts 1b and 1c) at a first edge of the fixation frame and a second flange (left supporting part 1b) at a second edge of the fixation frame, wherein the fixation frame (1) is configured to secure the implant system at an opening of the patient’s thyroid cartilage [0028]; the fixation frame comprising a base (holder 7) disposed adjacent to the first edge of the fixation frame and a fixation plate (connector 8 in Figure 2) configured to secure with the base (holder 7) and hold the thyroid cartilage with the second flange (left supporting part 1b), in the same field of endeavor, for the purpose of better securing the implant system on an opening in the thyroid cartilage [0028].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the  fixation frame of Hoffman with the fixation frame taught by Isshiki, comprising a base disposed adjacent to the first edge of the fixation frame and a fixation plate configured to secure with the base and hold the thyroid cartilage with the second flange, in order to secure the implant system on an opening in the thyroid cartilage.

Regarding Claim 2, the fixation frame of Hoffman, as modified by Isshiki, discloses a thread with an end attached to the base. Isshiki teaches (Figures 1-8) a fixation frame comprising a base (holder 7) and a thread with an end attached to the base for the purpose of securing the fixation plate (connector 8 in Figure 2.)  

Regarding Claim 3, the fixation frame of Hoffman, as modified by Isshiki, discloses a fixation plate including one or more holes for the thread to go through. Isshiki teaches (Figures 1-8; [0032]) a fixation plate (connector 8) including one or more holes for the thread to go through (Isshiki [0032] describes: “[L]ateral ends of the connector 8 is held into respective U-shaped recesses of the holders 7, 7 and fixed by screws.”)

Regarding Claim 4, the fixation frame of Hoffman, as modified by Isshiki, discloses a fastener integrated with the fixation plate to secure the fixation plate to the base. Isshiki teaches (Figures 1-8; [0032]) a thread screwed into the base (holder 7) (the Examiner is broadly interpreting the term “integrated” to mean attached, joined or screwed into.)

Regarding Claim 5, Hoffman discloses (Figures 5-6; [0031]-[0032]) the fixation frame further comprising a set of side arms (48a and 48b) forming a boundary around a port membrane of the port system (port-receiving opening 50.)

Regarding Claim 7, Hoffman discloses (Figures 5-6; [0031]-[0032]) side arms (48a and 48b) disposed adjacent to the second edge of the fixation frame.

Regarding Claim 10, Hoffman discloses (Figures 5 and 6; [0031]) an implant system wherein the port system (50) comprises a port membrane (Figure 6 shows the inlet port 22 of the flexible member 12 is received in the port system 50; the Examiner is interpreting the wall of the inlet port 22 as the claimed "port membrane"), wherein the port membrane and a surface of the fixation frame defines an angle of about 0 degree to about 90 degrees to deliver the filler to the port system.


Regarding Claim 13, Hoffman discloses (Figures 1, 6, and 7A-7C) a flexible member (displacement member 12) comprising a posterior member (interior reservoir of the displacement member 12) in fluid communication with the filler maintained in a port chamber (inlet port 22) defined by the port system (50), and in response to the filler flowing in the posterior member (interior reservoir) from the port chamber, the posterior member is inflated along a posterior-medial direction. The limitation “causing the flexible member to push the patient’s arytenoids cartilage so the patient’s arytenoids cartilage can be adducted, rocked, and/or inferomedially rotated” amounts to intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, the flexible member of Hoffman is large enough to push the patient’s arytenoids cartilage so the patient's arytenoids cartilage can be adducted, rocked, and/or inferomedially rotated (see Hoffman figure 7C.)

Regarding Claim 14,  Hoffman discloses (Figures 5-6; [0025]) wherein the flexible member is composed of a wall of varied stiffness and/or thickness to support expansion in the posterior-medial direction ([0025] describes: “…[I]n another non-limiting example, the wall 24 may have a non-uniform thickness , such that the wall has a non-inform volumetric expansion. An anterior portion (anterior as positioned in the larynx) of the wall 18 may be thicker than a posterior portion (posterior as positioned in the larynx) so that the wall takes on a generally wedge-shaped configuration when expanded in volume to inhibit hyperadduction of the paralyzed vocal fold PVF, for example, at the anterior third or anterior commissure, as set forth above.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Isshiki, as applied to Claim 5, and further in view of Shah (Shah et al. “Imaging of Common Breast Implants and Implant- Related Complications: A Pictorial Essay.” Indian Journal of Radiology and Imaging, vol. 26, no. 2, p. 216. 2016) The references are provided in the IDS dated 09/23/2019.
Regarding Claim 6, Hoffman, view of Isshiki, discloses the invention substantially as claimed being described above. However, the references do not disclose an implant system wherein the side arms are made of a material responsive to an ultrasound and visible as bright hyperechoic lines in an ultrasound image.
Shah teaches (Figure 25; [Extracapsular Rupture]) the use of a hyperechoic silicone responsive to an ultrasound and visible as bright hyperechoic lines in an ultrasound image, in the field of medical implants, for the purpose of visualizing a breast implant by ultrasound imaging.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to form the implant system of Hoffman, as modified by Isshiki, including the side arms entirely from hyperechoic silicone, as taught by Shah, such that the material is responsive to an ultrasound and is visible as bright hyperechoic lines in an ultrasound image, in order to visualize the implant by ultrasound imaging.


Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Isshiki, as applied to Claims 1 and 5 and further in view of Sataloff, USPN 9,700,408 B1. The references are provided in the IDS dated 09/23/2019.
Regarding Claims 8 and 9, Hoffman, view of Isshiki, discloses the invention substantially as claimed being described above. However, the references do not disclose a fixation frame further comprising a shovel protruding anteriorly from the port system and perpendicular to the side arms, wherein the shovel is configured to guide an injector to the port membrane.
Sataloff teaches (Figures 7-8; column 4, line 24-44) a fixation frame further comprises a shovel (injection port 50) protruded anteriorly from the port system (platform 20) and is perpendicular to the side arms (laterally extending sides of the block 95), wherein the shovel is configured to guide an injector to the port membrane, in the same field of endeavor, for the purpose of receiving an injection needle to fill the flexible member more effectively.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the implant system of Hoffman, as modified by Isshiki, with a fixation frame further comprising a shovel protruding anteriorly from the port system and perpendicular to the side arms, wherein the shovel is configured to guide an injector to the port membrane, as taught by Sataloff, in order to receive an injection needle to fill the flexible member more effectively.


Regarding Claim 11, Hoffman, view of Isshiki, discloses the invention substantially as claimed being described above. However, Hoffman does not disclose a port system comprising a port membrane, a port chamber, and a flow channel, wherein the flow channel includes an entry disposed adjacent to an end of the port chamber.
Sataloff teaches (Figures 1-11; column 3 line 49 - column 5 line 3) a port system (platform 20) comprising a port membrane (wall of the platform 20), a port chamber (duct 90), and a flow channel (opening 37), wherein the flow channel (opening 37) includes an entry disposed adjacent to an end of the port chamber (duct 90), in the same field of endeavor, for the purpose of suppling fluid to the posterior member (chamber 35.)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide the implant system of Hoffman, as modified by Isshiki, with a port system comprising a port membrane, a port chamber, and a flow channel, wherein the flow channel includes an entry disposed adjacent to an end of the port chamber, as taught by Sataloff, in order to supply fluid to the posterior member (chamber 35.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached 9AM - 5PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774